Name: Commission Regulation (EEC) No 1594/91 of 12 June 1991 derogating from the Regulations opening preventive distillation for the 1982/83 to 1988/89 wine years as regards the consequences of an overrun in the time limit for payment of the minimum price by the distiller
 Type: Regulation
 Subject Matter: food technology;  prices;  beverages and sugar;  trade policy;  agricultural structures and production
 Date Published: nan

 13 . 6 . 91 Official Journal of the European Communities No L 148/ 13 COMMISSION REGULATION (EEC) No 1594/91 of 12 June 1991 derogating from the Regulations opening preventive distillation for the 1982/83 to 1988/89 wine years as regards the consequences of an overrun in the time limit for payment of the minimum price by the distiller HAS ADOPTED THIS REGULATION : Article 1 In the event of an overrun of the time limit for the payment by the distiller of the minimum buying-in price for table wine for distillation as provided for in Article 1 6 (2) of Council Regulation (EEC) No 337/79 (3) and in Article 38 of Regulation (EEC) No 822/87 during the 1982/83 to 1988/89 wine years, the amounts paid shall be recovered by the intervention agency. However, for applications under examination at the date of entry into force of this Regulation, if the payment was made during the 30 days following the expiry of the time limit laid down, the intervention agency shall only demand repayment of 20 % of the aid. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Commission Regu ­ lation (EEC) No 3577/90 (2), and in particular Article 38 thereof, Whereas the Commission Regulations laying down detailed rules on preventive distillation for the 1982/83 to 1988/89 wine years provide for a time limit for the payment by the distiller of the minimum buying-in price to the wine-grower and stipulate that any overrun in that time limit entails the total loss of the distillation aid ; Whereas, for the period of application of those Regula ­ tions, the consequences of late payment of the minimum price by the distiller to the producer who has delivered wine should be made clear, taking account both of the decisions of the Court of Justice of the European Communities and of the regulations in force on the subject ; Whereas these measures are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 21 . 3 . 1987, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 54, 5. 3 . 1979, p. 1 .